                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

LARRY CATHCART JR.,
                                                      CASE NO. 2:18-CV-01305
       Petitioner,                                    JUDGE MICHAEL H. WATSON
                                                      Magistrate Judge Kimberly A. Jolson
       v.

WARDEN, LONDON CORRECTIONAL
INSTITUTION,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this Petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This matter is before the Court on the Petition, as it has been re-filed (see Docs. 2,

6), Respondent’s Response, Petitioner’s Traverse, Respondent’s Reply, and the exhibits of the

parties. For the reasons that follow, the Undersigned RECOMMENDS that the Petition be

DENIED and this action be DISMISSED as time-barred.

I. FACTS AND PROCEDURAL HISTORY

       Petitioner challenges his February 16, 2011, convictions pursuant to his guilty plea in the

Franklin County Court of Common Pleas on aggravated robbery, kidnapping, and aggravated

burglary. The trial court sentenced him to a term of 33 years imprisonment. Judgment Entry (Doc.

8, PAGEID #: 112). Petitioner did not file a timely appeal. More than six years and four months

later, on July 12, 2017, he filed a Notice of Appeal and a Motion for Leave to File Delayed Appeal.

(PAGEID #: 115, 118). On August 22, 2017, the appellate court denied that motion. (PAGEID

#: 150). On December 20, 2017, the Ohio Supreme Court declined to accept jurisdiction of the

appeal. (PAGEID #: 167). On October 24, 2018, Petitioner filed his initial Petition for a writ of
habeas corpus in this case. 1 (Doc. 1.) In the re-filed Petition, Petitioner asserts that he was denied

due process because the trial court failed to advise him properly of his appellate rights (claim one);

and that he was denied the effective assistance of counsel because his attorney told him he had no

right to appeal and failed to correct the trial court’s improper recitation of his right to appeal (claim

two). It is the position of the Respondent that this action should be dismissed as time-barred

pursuant to 28 U.S.C. § 2244(d)’s one-year statute of limitations.

II. STATUTE OF LIMITATIONS

         The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), which became

effective on April 24, 1996, imposes a one-year statute of limitations on the filing of habeas corpus

petitions. 28 U.S.C. § 2244(d). The statute provides:

         (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
         corpus by a person in custody pursuant to the judgment of a State court. The
         limitation period shall run from the latest of—

         (A) the date on which the judgment became final by the conclusion of direct review
         or the expiration of the time for seeking such review;

         (B) the date on which the impediment to filing an application created by State action
         in violation of the Constitution or laws of the United States is removed, if the
         applicant was prevented from filing by such State action;

         (C) the date on which the constitutional right asserted was initially recognized by
         the Supreme Court, if the right has been newly recognized by the Supreme Court
         and made retroactively applicable to cases on collateral review; or

         (D) the date on which the factual predicate of the claim or claims presented could
         have been discovered through the exercise of due diligence.

         (2) The time during which a properly filed application for State postconviction or
         other collateral review with respect to the pertinent judgment or claim is pending
         shall not be counted toward any period of limitation under this subsection.

Id.


1
  He indicates that he executed it on October 18, 2018, and submitted it with prison officials for mailing on the
following day. (Doc. 1-1, PAGEID # 28.)

                                                           2
III. APPLICATION

        Applying the language of § 2244(d)(1)(A), Petitioner’s conviction became final in March

2011, thirty days after the Judgment Entry of sentence, when the time period expired to file a

timely appeal. See Watkins v. Dayton Corr. Inst., No. 2:16-cv-501, 2016 WL 3855206, at *2 (S.D.

Ohio July 15, 2016) (citing Worthy v. Warden, No. 2:12-cv-652, 2013 WL 4458798, at *2 (S.D.

Ohio Aug. 19, 2013)(citing Searcy v. Carter, 246 F.3d 515, 518–19 (6th Cir. 2001); Marcum v.

Lazarof, 301 F.3d 480, 481 (6th Cir. 2002); Ohio App.R. 4(A). The statute of limitations expired

one year later, in March 2012. Petitioner waited more than six years and seven months, until

October 2018, to file this action. His motion for a delayed appeal, dated July 12, 2017, did not

affect the running of the statute of limitations under the provision of § 2244(d)(2) because he filed

it long after the one-year statute of limitations had already expired. “The tolling provision does

not ... ‘revive’ the limitations period (i.e., restart the clock at zero); it can only serve to pause a

clock that has not yet fully run.” Vroman v. Brigano, 346 F.3d 598, 601 (6th Cir. 2003) (citing

Rashid v. Khulmann, 991 F. Supp. 254, 259 (S.D.N.Y. 1998)). Additionally, Petitioner does not

allege, and the record does not reflect, any extraordinary circumstances that would justify equitable

tolling of the statute of limitations, particularly for the time period at issue here. See Holland v.

Florida, 560 U.S. 631, 649 (2010) (holding that to obtain equitable tolling of the statute of

limitations, a litigant must establish that he has been diligently pursuing relief and that some

extraordinary circumstance stood in his way of timely filing) (citing Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005)).

        Petitioner claims that the trial court did not properly advise him of his right to appeal and

that his attorney told him he did not have the right to appeal. Where a defendant is not advised of

his right to appeal, the statute of limitations may not begin to run on a claim that the state appellate



                                                   3
court improperly denied a motion for delayed appeal until the date on which the state appellate

court denies the motion for delayed appeal. DiCenzi v. Rose, 452 F.3d 465, 469 (6th Cir. 2006).

Moreover, claims that relate to events that occurred at the time of sentencing may be timely under

28 U.S.C. § 2244(d)(1)(D) if the petitioner acted in a reasonably diligent manner in learning about

his right to appeal:

        The proper task in a case such as this one is to determine when a duly diligent
        person in petitioner’s circumstances would have discovered [his right to an appeal].
        After that date, petitioner was entitled to further delay (whether in actually making
        the discovery, or in acting on a previously made discovery, or for any other reason
        whatsoever), so long as he filed his petition within one year of the date in which
        the discovery would have been made in the exercise of due diligence.

        Wims, 225 F.3d [186,]190 [ (2d Cir. 2000)] . . . .

        [T]he date on which the limitations clock began to tick is a fact-specific issue the
        resolution of which depends, among other things, on the details of [a defendant’s]
        post-sentence conversation with his lawyer and on the conditions of his
        confinement in the period after [sentencing].

        Wims, 225 F.3d at 190–91 (citing Easterwood v. Champion, 213 F.3d 1321, 1323
        (10th Cir. 2000) (taking into account “the realities of the prison system” in
        determining due diligence)).

Id. at 470–71.

        The “petitioner bears the burden of proving that he exercised due diligence, in order for the

statute of limitations to begin running from the date he discovered the factual predicate of his

claim, pursuant to 28 U.S.C. § 2244(d)(1)(D).” Id. at 471 (citing Lott v. Coyle, 261 F.3d 594, 605–

06 (6th Cir. 2001)). The Court construes DiCenzi v. Rose in conjunction with Johnson v. United

States, 544 U.S. 295 (2005), which requires consideration of the petitioner’s exercise of due

diligence. See Shorter v. Richard, 659 F. App’x 227, 230 (6th Cir. 2016) (“By its terms, section

2244(d)(1)(D) ‘requires diligence.’”) (citing McQuiggin v. Perkins, 569 U.S. 383, 395 (2013)).

“The Supreme Court has cautioned against reading this requirement ‘out of the statute.’” Id. (citing



                                                  4
Johnson, 544 U.S. at 310). Thus, a petition will not be deemed timely where a petitioner fails to

act with reasonable diligence. See Hysell v. Warden, No. 2:16-cv-00139, 2016 WL 6165986, at

*3 (S.D. Ohio Oct. 24, 2016) (citations omitted).

       “Applying DiCenzi and Johnson, Petitioner must demonstrate either that he exercised due

diligence in discovering the lack of notice of his right to appeal, the fact on which his conviction-

based claims are predicated, or that he filed for habeas within one-year from the time a person

exercising due diligence in Petitioner’s position would have discovered that fact.” McIntosh v.

Hudson, 632 F. Supp. 2d 725, 734 (N.D. Ohio July 10, 2009) (“A person in Petitioner’s position

exercising due diligence would have acted much sooner, seeking out his rights and remedies rather

than waiting [more than two and one half years after his conviction] for a law clerk . . . to ‘[notice]

that [he] was never informed of his right to appeal[.]’”); see also Yavari v. Wolfe, No. 2:07-cv-

480, 2008 WL 2078061, at *7 (S.D. Ohio May 13, 2008) (holding that Petitioner failed to establish

that he acted diligently in learning about his right to appeal by waiting two years to file a motion

for a delayed appeal). Lack of actual notice and “ignorance of the law, even for an incarcerated

pro se petitioner, generally does not excuse [late] filing.” Fisher v. Johnson, 174 F.3d 710, 714–

15 (5th Cir. 1999).

       As discussed, Petitioner waited more than six years before filing his motion for a delayed

appeal in the state appellate court. Petitioner states that this is because the trial court misled him

by telling him that he did not have “an absolute right to appeal,” leaving Petitioner uncertain as to

whether he would be eligible for court appointed counsel for the filing of an appeal. (Traverse,

Doc. 12, PAGEID #: 229.) However, the record indicates that Petitioner had notice regarding his

potential appellate rights and that he might qualify for court-appointed appellate counsel. Further,




                                                  5
the state appellate court made the following factual findings in dismissing Petitioner’s motion for

a delayed appeal:

       Here, defendant filed his motion for delayed appeal on July 13, 2017, over six years
       after the journalization of the judgment entry of February 16, 2011. Defendant
       asserts he did not timely perfect his appeal from his conviction and sentence
       because he claims he was misinformed of his appellate rights by the trial court at
       sentencing. Defendant has attached an unverified and incomplete transcript of the
       sentencing hearing to establish the words of the trial court as follows:

               I’ve considered all the principles of sentencing. I do want to advise
               you, even though – and this is not a case where you got the
               maximum. I do want to advise you that while I don’t think you have
               an absolute right to appeal, I do want to advise you that you would
               have the right to file an appeal. Anybody can file an appeal within
               30 days of the entry of this Court’s sentencing entry.

               If you can’t afford to pay for a transcript of the sentencing hearing,
               one would be provided for you at no cost. If you’re unable to pay
               for an appeal, you’re entitled to have a notice of appeal filed without
               payment of the filing fee. If you can’t afford counsel on appeal, the
               Court might appoint counsel for you.

       (Motion for Leave to File Delayed Appeal, Ex. 2.)

       The record belies defendant’s claim he was not advised of his right to appeal. The
       trial court’s statement at sentencing verbally advised defendant “I do want to advise
       you that you would have the right to file an appeal. Anybody can file an appeal
       within 30 days of the entry of this Court’s sentencing entry.”. . . . Additionally, the
       record shows defendant was advised of his right to appeal via the guilty plea form
       itself which states:

               I understand that I can appeal as a matter of right from my plea and
               sentence within thirty days of the filing of my judgment of
               conviction.

       (Entry of Guilty Plea at 2.)

       Finally, defendant fails to explain when in the last six years he learned of his right
       to appeal and what steps he took immediately on learning of such right.

(Doc. 8, PAGEID #: 151-52). These factual findings are presumed to be correct. 28 U.S.C.

§ 2254(e).



                                                 6
       Petitioner responds that the appellate court’s factual findings are unreasonable in light of

the evidence that was presented for two reasons: (1) The trial court did not properly advise him

about his appellate rights, and (2) he submitted an Affidavit in support of his motion for a delayed

appeal indicating that he thought that he would “never be appointed counsel.” (Traverse, Doc. 12,

PAGEID #: 230). He additionally stated:

       I stay to myself a lot. I went to the library to get a book and saw a friend of mine
       from the outside and he was in the law library. I spoke to him and he informed me
       that I had a right to appeal. I also had a right to appointed counsel. I was also
       informed that only a Notice of Appeal needs to be filed in 30 days. I looked up
       Notice of Appeal and Appeal in the Blacks law dictionary and it was clear that an
       appeal is far more involved than a notice of Appeal.

(Affidavit of Larry Cathcart, Jr. Doc. 8, PAGEID #: 131–32).

       This argument is not persuasive. As noted by the state appellate court, Petitioner does not

indicate that he took any action to learn about his right to appeal or indicate the date on which he

learned about his right to appeal. Moreover, the record does not indicate that his conditions of

confinement would have prevented him from earlier visiting the prison’s law library and learning

about the right to appeal. Petitioner has not advanced any reason that he could not earlier have

learned about such right. See Baker v. Wilson, No. 5:06-cv-1547, 2009 WL 313325, at *12 (N.D.

Ohio Feb. 6, 2009) (declining to find that the petitioner acted diligently under such circumstances)

(citing McIntosh v. Hudson, No. 1:07cv2583, 2008 WL 4758695, at *9 (N.D. Ohio Oct. 28, 2008)

(holding that petitioner did not act diligently where he pursued his appellate right only after a law

clerk approached him and informed him of the trial court’s error in failing to advise him of his

right to appeal); see also Baker v. Wilson, No. 5:06 CV 1547, 2009 WL 313325, at *1–2 (N.D.

Ohio Feb. 6, 2009) (the petitioner failed to act diligently in waiting three years to learn about his

right to appeal) (citing Ramos v. Wilson, No. 1:06CV901, 2008 WL 2556725 (N.D. Ohio 2008);

Ward v. Timmerman-Cooper, No. 2:07-cv-41, 2008 WL 214411, at *5 (S.D. Ohio Jan. 23, 2008)

                                                 7
(no due diligence where the petitioner “apparently made no effort to learn about his right to appeal

for more than seven years from the date of his sentencing[.]”) “Due diligence requires the

petitioner to pursue his rights[.]” Steward v. Moore, 555 F. Supp. 2d 858, 869 (N.D. Ohio 2008)

(no due diligence where the petitioner “had free access to law libraries, the public defender’s

office, and the court for over six years prior to the date he says he discovered his ability to challenge

the conviction”).

        Even those not versed in the law recognize the centuries-old maxim that “ignorance
        of the law is no excuse.” This maxim, deeply embedded in our American legal
        tradition, reflects a presumption that citizens know the requirements of the law. The
        benefits of such a presumption are manifest. To allow an ignorance of the law
        excuse would encourage and reward indifference to the law. Further, the difficulty
        in proving a defendant’s subjective knowledge of the law would hamper criminal
        prosecutions.

United States v. Baker, 197 F. 3d at 218. On this record, Petitioner simply has failed to meet his

burden of demonstrating due diligence. See Shorter v. Richard, 659 F. App’x at 232 (citing

Johnson, 544 U.S. at 310–11).

III. RECOMMENDED DISPOSITION

        For the foregoing reasons, the Undersigned RECOMMENDS that the Petition be

DENIED and this action be DISMISSED as time-barred.

                                      Procedure on Objections

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in



                                                   8
part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further advised that,

if they intend to file an appeal of any adverse decision, they may submit arguments in any

objections filed, regarding whether a certificate of appealability should issue.

       IT IS SO ORDERED.

Date: April 12, 2019                                  /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 9
